Eighth Judicial Dist. Court, 120 Nev. 222, 224, 228, 88 P.3d 840, 841, 844
(2004); Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d
849, 851 (1991).
            It is so ORDERED. 1




                                          rj,je e: p .     .



                                                      itia...•■•••■•••■■■•••■•111
                                                                              f
                                                                                  J
                                                                                    •




                                                                                 J.




cc: Hon. Linda Marie Bell, District Judge
     Hoy Chrissinger Kimmel, PC
     Ellsworth & Bennion Chtd.
     Peel Brimley LLP/Henderson
     Jennings Strouss & Salmon/Phoenix
     Eighth District Court Clerk




      'In light of this order, petitioners' emergency stay motion is denied.



                                      2